DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-13 and 18-22 are pending and have been examined in this application. 
Information disclosure statements (IDS) have been filed on 02/05/2020, 05/05/2020, and 06/08/2021, 01/11/2022, and 03/31/2022 and reviewed by the Examiner.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I: Claims 1-22, drawn to a pest detection and notification system, classified in A01M1/10.
Group II: Claims 23-29, drawn to a method, classified in A01M31/002.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another and materially different apparatus, where the pest detection and notification system does not have a pest retention chamber or a ramp.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Because there is a separate classification of the groups I and II. This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
Species A: Figs. 7A-7B
Species B: Figs. 9A-9B
Species C: Figs. 10A-11E
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claims 1-9 and 11-13 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species or groupings of patentable indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
During a telephone conversation with Kari Bartingale on 06/14/2021 a provisional election was made without traverse to prosecute the invention of Group I (Claims 1-22) and Species C (Figs. 10A-11E).  Affirmation of this election must be made by applicant in replying to this Office action.
Claims 14-17 and 23-29 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Specifically, claim 10 recites “a capacitive sensing circuit” which is drawn to Species A (Fig. 7A-7B) or Species B (9A-9B). Claim 14 recites “a printed circuit board; a sensing electrode layer disposed on a top surface of the printed circuit board; and a textured layer disposed over at least a portion of the sensing electrode layer” which is drawn to Species B (9A-9B). Claims 15-17 are withdrawn as being dependent on withdrawn claim 14. Claims 23-29 are withdrawn as being drawn to the method claims (defined as Group II).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-13 and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase "a pest" in line 4. This is a double inclusion of “at least one pest” in line 3. The Examiner suggests changing “a pest” to --the at least one pest--. 
Claim 8 recites the phrase "the dimensions" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the dimensions” to --dimensions--. 
Claim 18 recites the phrase "one of the sidewalls" in line 3. This is a double inclusion of “one or more sidewalls” in line 2. The Examiner suggests changing “one of the sidewalls” to –in one of the one or more sidewalls --. 
Claims 2-13 and 18-22 are rejected based on their respective dependencies.
Appropriate correction is required. Accordingly, the invention has been examined as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 11-13 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Vaisblat et al. (U.S. Pub. 20170231214).
In regard to claim 1, Vaisblat et al. disclose a pest detection and notification system, comprising: a plurality of pest monitors (Fig. 1, where there is a pest monitor 100), each of the plurality of pest monitors disposed in a pest harborage area where at least one pest is likely to be present (Paragraph [0015], where a plurality of pest monitors 100 are placed in a pest harborage area (gardens, trees, basements, or warehouses) where at least one pest is likely to be present), including: at least one pest detection sensor configured to detect presence of at least one a pest and generate a corresponding pest presence signal (Fig. 1 and Paragraph [0022], where there is at least one pest detection sensor 130 which detects the presence of a pest and generates a corresponding pest presence signal); a controller configured to receive the pest presence signal and generate a pest event message (Fig. 1, where there is a controller 150), the pest event message including data indicating presence of the at least one pest (Fig. 1 and Paragraphs [0015] and [0022], where the pest event message includes data indicating the presence of a pest); and a short-range wireless transceiver configured to transmit the pest event message within a transmission area using short-range wireless communication (Fig. 1 and Paragraphs [0015] and [0022], where there is a wireless transceiver 140 configured to wirelessly transmit the pest event message within a transmission area that is at least relatively short-range); and a plurality of notification badges (Fig. 1 and Paragraph [0016], where there is a notification badge 200; Paragraph [0045], where the notification badges can be one or more user devices), each notification badge including: a short-range wireless receiver configured to wirelessly receive the pest event message transmitted by any one of the plurality of pest monitors when the short-range wireless receiver is located within the transmission area of the short-range wireless transceiver of any one of the plurality of pest event monitors (Fig. 1 and Paragraphs [0016] and [0045], where each notification badge has a wireless receiver configured to wirelessly receive pest event messages transmitted by any one of the plurality of pest monitors when the wireless receiver is located within the transmission area of the wireless transmitter of the any one of the plurality of pest event monitors (at least is within a relatively short-range transmission area); at least one pest event indicator (Figs. 1 and Paragraphs [0016] and [0045], where the notification badge receives an alert (pest event indicator) of a pest event message); and a controller configured to, in response to receipt of the pest event message, activate the at least one pest event indicator (Figs. 1 and Paragraphs [0016] and [0045], where the notification badge must include a controller which receives the pest event message from the plurality of pest monitors and activates an alert (pest event indicator) on the notification badge).
In regard to claim 2, Vaisblat et al. disclose the system of claim 1 wherein the at least one pest event indicator includes at least one of an audible indicator, a visible indicator or a vibration motor (Paragraph [0020], where the at least one pest event indicator includes an audible indicator such as speakers or a visual indicator such as a screen).
In regard to claim 11, Vaisblat et al. disclose the system of claim 1 wherein the pest monitor further includes a pest trap that captures or retains the at least one pest (Fig. 1 and Paragraph [0015], where the pest monitor 100 further includes a pest trap that captures or retains the pest).
In regard to claim 12, Vaisblat et al. disclose the system of claim 1 wherein the pest monitor includes at least one of a heat attractant, a chemical attractant, a lure, a bait, or a pheromone (Paragraph [0023] and Fig. 3C, where the pest monitor includes a bait on the bait holder 172).
In regard to claim 13, Vaisblat et al. disclose the system of claim 1 wherein at least one of the plurality of pest monitors further comprises a pest trap configured to detect and capture the at least one pest (Fig. 1 and Paragraph [0015], where the pest monitor 100 comprises a pest trap configured to detect (a sensor configured to sense a presence of a pest in the trap) and capture a pest), and further wherein the pest event message includes data indicating that the pest has been captured (Fig. 1 and Paragraph [0015], where the pest event message includes data indicating that the pest has been captured).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Vaisblat et al. (U.S. Pub. 20170231214) in view of Chan et al. (U.S. Pub. 20050151653).
In regard to claim 3, Vaisblat et al. disclose the system of claim 1 and a pest monitor id (Paragraph [0044], where the pest monitor has an ID number associated with it). Vaisblat et al. do not disclose the pest event message further includes data indicating a date and time that presence of the at least one pest was detected. Chan et al. disclose the pest event message further includes data indicating a date and time that presence of the at least one pest was detected and a pest monitor id (Paragraphs [0031-0032] and Fig. 4, where the pest event message includes data indicating a date and time that presence of a pest was detected and a pest monitor ID). Vaisblat et al. and Chan et al. are analogous because they are from the same field of endeavor which include presence monitors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Vaisblat et al. such that the pest event message further includes data indicating a date and time that presence of the at least one pest was detected in view of Chan et al. The motivation would have been to record date, time, and monitor ID so the controller can accurately report the pest activity to the user via the notification badge. Having time, date, and monitor ID data would allow the user to respond to or service the monitor which detected the pest activity in a timely and efficient manner.
In regard to claim 4, Vaisblat et al. as modified by Chan et al. disclose the system of claim 3 wherein the pest monitor id includes a serial number that uniquely identifies the pest monitor (Vaisblat et al., Paragraph [0044], where pest monitor id has a serial number associated with it; Chan et al., Paragraphs [0031-0032] and [0044-0045] and Figs. 4-5, where each pest monitor id must include at least a serial number stored in the pre-programmed data in the receiving unit 24 and sent by the wireless transceiver 8, in order to uniquely identify which of the plurality of pest monitors that the pest event message is originating from).
In regard to claim 8, Vaisblat et al. disclose the system of claim 1. Vaisblat et al. do not disclose the pest harborage area includes a guest bed, and wherein the transmission area of the short-range wireless transceiver is less than or equal to an area defined by the dimensions of the guest bed. Chan et al. disclose a localized pest harborage area, wherein the transmission area of the short-range wireless transceiver is contained within the localized pest harborage area (Fig. 2 and Paragraphs [0018] and [0040], where the transmission area of the short-range wireless transceiver of the pest monitor 20 can be localized to a desired pest harborage area). Vaisblat et al. and Chan et al. are analogous because they are from the same field of endeavor which include presence monitors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Vaisblat et al. such that the pest harborage area includes a guest bed, and wherein the transmission area of the short-range wireless transceiver is less than or equal to an area defined by the dimensions of the guest bed in view of Chan et al., since the localized pest harborage area of Chan et al. could include a guest bed and the transmission area could be contained within the localized pest harborage area of Chan et al. (area defined by the guest bed). The motivation would have been to prevent signal interference with other devices such as remote controls or different nearby pest monitors (Chan et al., Paragraph [0040]). Limiting the transmission area to be within desired dimensions would decrease the probability of false or missed transmissions due to unwanted signal interference.
Additionally, it would have been an obvious matter of design choice to have the pest harborage area includes a guest bed, and wherein the transmission area of the short-range wireless transceiver is less than or equal to an area defined by the dimensions of the guest bed. The motivation would have been to prevent signal interference with other devices such as remote controls or different nearby pest monitors. Limiting the transmission area to be within desired dimensions would decrease the probability of false or missed transmissions due to unwanted signal interference.
In regard to claim 9, Vaisblat et al. disclose the system of claim 1. Vaisblat et al. do not disclose the room in which the pest harborage area includes a hotel room, and in which the transmission area of the short-range wireless transceiver does not extend into an adjacent hotel room. Chan et al. disclose a localized pest harborage area, wherein the transmission area of the short-range wireless transceiver is contained within the localized pest harborage area (Fig. 2 and Paragraphs [0018] and [0040], where the transmission area of the short-range wireless transceiver of the pest monitor 20 can be localized to a desired pest harborage area). Vaisblat et al. and Chan et al. are analogous because they are from the same field of endeavor which include presence monitors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Vaisblat et al. such that the room in which the pest harborage area includes a hotel room, and in which the transmission area of the short-range wireless transceiver does not extend into an adjacent hotel room in view of Chan et al., since the localized pest harborage area of Chan et al. could include a hotel room and the transmission area could be contained within the localized pest harborage area of Chan et al. (area defined by the hotel room). The motivation would have been to prevent signal interference with other devices such as remote controls or different nearby pest monitors (Chan et al., Paragraph [0040]). Limiting the transmission area to be within desired dimensions would decrease the probability of false or missed transmissions due to unwanted signal interference.
Additionally, it would have been an obvious matter of design choice to have the room in which the pest harborage area includes a hotel room, and in which the transmission area of the short-range wireless transceiver does not extend into an adjacent hotel room. The motivation would have been to prevent signal interference with other devices such as remote controls or different nearby pest monitors. Limiting the transmission area to be within desired dimensions would decrease the probability of false or missed transmissions due to unwanted signal interference.
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Vaisblat et al. (U.S. Pub. 20170231214) in view of Borth et al. (U.S. Pat. 8830071).
In regard to claim 5, Vaisblat et al. disclose the system of claim 1. Vaisblat et al. do not disclose the pest event message further includes data indicating a low battery condition of the pest monitor. Borth et al. disclose the pest event message further includes data indicating a low battery condition of the pest monitor (Column 10, lines 36-42 and Fig. 2, where the pest event message further includes data indicating a low battery condition of the pest monitor 40). Vaisblat et al. and Borth et al. are analogous because they are from the same field of endeavor which include pest monitors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Vaisblat et al. such that the pest event message further includes data indicating a low battery condition of the pest monitor in view of Borth et al. The motivation would have been to notify the user that the battery power in the pest monitor is low and needs servicing.
In regard to claim 7, Vaisblat et al. disclose the system of claim 1. Vaisblat et al. do not disclose the transmission area of the wireless transceiver is approximately 5 meters. Borth et al. disclose the transmission area of the wireless transceiver is approximately 5 meters (Column 4, lines 27-29, where the transmission area of the wireless transceiver is more than 5 meters (up to more than 100 meters)). Vaisblat et al. and Borth et al. are analogous because they are from the same field of endeavor which include pest monitors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Vaisblat et al. such that the transmission area of the wireless transceiver is approximately 5 meters in view of Borth et al., since the transmission area of Borth et al. includes the transmission area of 5 meters. The motivation would have been to have a large enough transmission area to conveniently send a pest event message to the notification badge, without requiring the user to be closer than 5 meters to the monitor. This would reduce the area that the user has to traverse to check on multiple monitors in different locations. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vaisblat et al. (U.S. Pub. 20170231214) in view of Gorton et al. (WO 2007026123).
In regard to claim 6, Vaisblat et al. disclose the system of claim 1. Vaisblat et al. do not disclose the controller of each of the plurality of pest monitors is further configured to periodically generate a non-event message if no pest presence signal has been received, and wherein the wireless transceiver of each of the plurality of pest monitors is further configured to wirelessly transmit the non-event message within the transmission area. Gorton et al. disclose the controller of each of the plurality of pest monitors is further configured to periodically generate a non-event message if no pest presence signal has been received (Page 11, lines 4-26, where the controller of each pest monitor periodically generates a non-event message (“OK signal” or “trap set”) if no pest presence signal has been received), and wherein the wireless transceiver of each of the plurality of pest monitors is further configured to wirelessly transmit the non-event message within the transmission area (Page 11, lines 4-26, where the wireless transceiver each pest monitor wirelessly transmits the non-event message ((“OK signal” or “trap set”) within the transmission area). Vaisblat et al. and Gorton et al. are analogous because they are from the same field of endeavor which include presence monitors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Vaisblat et al. such that the controller of each of the plurality of pest monitors is further configured to periodically generate a non-event message if no pest presence signal has been received, and wherein the wireless transceiver of each of the plurality of pest monitors is further configured to wirelessly transmit the non-event message within the transmission area in view of Gorton et al. The motivation would have been to notify the user of the status of all of the monitors on a periodic interval. This is beneficial as it indicates to the user which monitors have not yet detected a pest and which monitors do not require servicing. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vaisblat et al. (U.S. Pub. 20170231214) in view of Jacques et al. (GB 2551053).
In regard to claim 10, Vaisblat et al. disclose the system of claim 1. Vaisblat et al. do not disclose the at least one pest detection sensor includes a capacitive sensing circuit. Jacques et al. disclose the at least one pest detection sensor includes a capacitive sensing circuit (Abstract and Paragraph [0014-0017] and [0021], where the pest detection sensor includes a capacitive sensing circuit). Vaisblat et al. and Jacques et al. are analogous because they are from the same field of endeavor which include presence monitors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Vaisblat et al. such that the at least one pest detection sensor includes a capacitive sensing circuit in view of Jacques et al., since capacitive sensing circuit of Jacques et al. could be used with the pest monitor of Vaisblat et al. The motivation would have been to detect the movement and presence of a pest when a pest enters the pest monitor and passes over electrodes which register a change in capacitance. This would allow the system to detect relative movement of a pest within the pest monitor and send a respective pest event message to the user. 
Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Vaisblat et al. (U.S. Pub. 20170231214) in view of Hall et al. (U.S. Pat. 4208828).
In regard to claim 18, Vaisblat et al. disclose the system of claim 1 wherein each pest monitor further comprises: a housing including a back surface and one or more sidewalls (Paragraphs [0022] and [0036] and Figs. 3A-3D, where the pest monitor 100 has a housing 110 including a back surface and one or more sidewalls), the housing forming an interior pest retention chamber and having an opening in one of the sidewalls forming an entrance from outside the housing into the interior pest retention chamber (Paragraph [0036] and Figs. 3A-3D, where the housing 110 forms an interior pest retention chamber and has an opening (near cap 114) in one of the sidewalls forming an entrance from outside the housing into the interior pest retention chamber). Vaisblat et al. do not disclose a floor of the entrance further including a ramp forming a path for the at least one pest to travel from the entrance to the pest retention chamber. Hall et al. disclose a floor of the entrance further including a ramp forming a path for the at least one pest to travel from the entrance to the pest retention chamber (Fig. 1, where the floor of the entrance has a ramp 14 forming a path for a pest to travel from the entrance to the pest retention chamber 16). Vaisblat et al. and Hall et al. are analogous because they are from the same field of endeavor which include pest traps. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Vaisblat et al. such that a floor of the entrance further including a ramp forming a path for the at least one pest to travel from the entrance to the pest retention chamber in view of Hall et al. The motivation would have been to have an entrance path that the pest could climb or crawl up to reach the pest retention chamber or sensor. 
Vaisblat et al. as modified by Hall et al. do not disclose the ramp further forming a maximum angle of 30 degrees to the back surface of the housing. It would have been an obvious matter of design choice to have the ramp further forming a maximum angle of 30 degrees to the back surface of the housing, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the ramp having the angle to the back surface of the housing, as disclosed in Hall et al., to allow a pest to travel from the entrance to the pest retention chamber.
In regard to claim 19, Vaisblat et al. as modified by Hall et al. disclose the system of claim 18. Vaisblat et al. as modified by Hall et al. do not disclose the ramp forms an angle of approximately 25 degrees to the back surface of the housing. It would have been an obvious matter of design choice to have the ramp forming an angle of approximately 25 degrees to the back surface of the housing, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the ramp having the angle to the back surface of the housing, as disclosed in Hall et al., to allow a pest to travel from the entrance to the pest retention chamber.
In regard to claim 20, Vaisblat et al. as modified by Hall et al. disclose the system of claim 18 wherein the ramp has a width that is relatively wider at the entrance as compared to a width of the pest retention chamber (Hall et al., Fig. 1, where the ramp 14 has a width that is relatively wider at the entrance as compared to a width of the pest retention chamber 16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Vaisblat et al. such that the ramp has a width that is relatively wider at the entrance as compared to a width of the pest retention chamber in view of Hall et al. The motivation would have been to allow pests to start climbing into the pest retention chamber from a larger surface area near the entrance, thereby increasing the probability that the pest will enter the pest retention chamber. Furthermore, the tapered ramp would force the pests to move onto a smaller surface area as the pests crawled or walked into the pest retention chamber, increasing the probability that the pests will trigger the pest detection sensor positioned within the pest retention chamber. 
In regard to claim 21, Vaisblat et al. as modified by Hall et al. disclose the system of claim 18 wherein the pest retention chamber further includes an electronically controllable trap door that closes when the at least one pest is detected in the pest retention chamber (Vaisblat et al., Paragraph [0040], where the pest retention chamber further includes an electronically controllable trap door 118 that closes when the at least one pest is detected in the pest retention chamber).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Vaisblat et al. (U.S. Pub. 20170231214) in view of Hall et al. (U.S. Pat. 4208828) as applied to claim 18, and further in view of James (U.S. Pub. 20120324780).
In regard to claim 22, Vaisblat et al. disclose the system of claim 18. Vaisblat et al. as modified by Hall et al. do not disclose the ramp includes a textured surface. James discloses the ramp includes a textured surface (Fig. 1 and Paragraph [0042], where the surface of ramp 48 has a texture to allow pests to move up the ramp). Vaisblat et al. and James are analogous because they are from the same field of endeavor which include pest monitors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Vaisblat et al. such that the ramp includes a textured surface in view of James. The motivation would have been to make it easier for the pests to climb or crawl up the ramp to reach the pest retention chamber, in order to encourage the pests to enter the housing of the device and to not deter the pests from traversing the ramp. 

Response to Arguments
Applicant's arguments (filed 01/05/2022) with respect to the rejection of the claims have been fully considered but they are not persuasive. Vaisblat et al. (U.S. Pub. 20170231214) disclose the applicant’s claim 1, as specified under Claim Rejections - 35 USC § 102 above. Specifically, Vaisblat et al. teaches a short-range wireless transceiver configured to transmit the pest event message within a transmission area using short-range wireless communication in Fig. 1 and Paragraphs [0015] and [0022], where there is a wireless transceiver 140 configured to wirelessly transmit the pest event message within a transmission area that is at least relatively short-range. Vaisblat et al. also teaches a plurality of notification badges in Fig. 1 and Paragraph [0016], where there is a notification badge 200 and Paragraph [0045], where the notification badges can be one or more user devices. Furthermore, Vaisblat et al. teaches each notification badge including: a short-range wireless receiver configured to wirelessly receive the pest event message transmitted by any one of the plurality of pest monitors when the short-range wireless receiver is located within the transmission area of the short-range wireless transceiver of any one of the plurality of pest event monitors in Fig. 1 and Paragraphs [0016] and [0045], where each notification badge has a wireless receiver configured to wirelessly receive pest event messages transmitted by any one of the plurality of pest monitors when the wireless receiver is located within the transmission area of the wireless transmitter of the any one of the plurality of pest event monitors (at least is within a relatively short-range transmission area). As recited in claim 1, the term “short-range” is relative, and the device of Vaisblat et al. discloses at least a relatively “short-range” wireless transceiver and wireless receiver that are configured to at least use relatively short-range wireless communication. 
Vaisblat et al. (U.S. Pub. 20170231214) in view of Borth et al. (U.S. Pat. 8830071) disclose the applicant’s claim 7, as specified under Claim Rejections - 35 USC § 103 above. Specifically, Borth et al. teaches the transmission area of the wireless transceiver is approximately 5 meters in Column 4, lines 27-29, where the transmission area of the wireless transceiver is more than 5 meters (up to more than 100 meters), therefore the transmission area range at least includes approximately 5 meters.
Vaisblat et al. (U.S. Pub. 20170231214) in view of Chan et al. (U.S. Pub. 20050151653) disclose the applicant’s claims 8 and 9, as specified under Claim Rejections - 35 USC § 103 above. In regard to claim 8, Chan et al. teaches a localized pest harborage area, wherein the transmission area of the short-range wireless transceiver is contained within the localized pest harborage area in Fig. 2 and Paragraphs [0018] and [0040], where the transmission area of the short-range wireless transceiver of the pest monitor 20 can be localized to a desired pest harborage area, therefore it would have been an obvious matter of design choice to have the transmission area of the short-range wireless transceiver be less than or equal to an area defined by the dimensions of the guest bed. In regard to claim 9, Chan et al. teaches a localized pest harborage area, wherein the transmission area of the short-range wireless transceiver is contained within the localized pest harborage area in Fig. 2 and Paragraphs [0018] and [0040], where the transmission area of the short-range wireless transceiver of the pest monitor 20 can be localized to a desired pest harborage area, therefore it would have been an obvious matter of design choice to have the transmission area of the short-range wireless transceiver not extend into an adjacent hotel room. Additionally, in Paragraph [0040], Chen et al. discloses motivation for combining Vaisblat et al. and Chen et al. to teach the limitations encompassed by claims 8 and 9 such as to prevent signal interference with other devices (remote controls) or different nearby pest monitors.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Particularly the references were cited because they pertain to the state of the art of pest control devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604.  The examiner can normally be reached on Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647